DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Office has carefully considered Applicant’s amendments and accompanying remarks files on 04/15/22.  Applicant’s amendments to the claims have been entered and are made of record. 
At this time the pending claims at this time are 1, 5, 6, 10-18, 22-24, 27 and 28 all of which stand rejected.  Claims 2-4, 7-9, 19-21 and 25-26 are cancelled. 
Applicant’s arguments with respect to claim(s)  1, 5, 6, 10-18, 22-24, 27 and 28 have been considered but are found to be persuasive as the previous applied Suskind or Barnholtz I or II, Krautkramer or Polat references do not teach the claims as currently modified.  teaches a composite laminate where the fibrous web is sandwiched between two preformed wet laid webs which would meet Applicant’s currently modified claim 1 structure. 
All double patenting rejections are maintained as requested by Applicant.  They are the only rejections pending and would require terminal disclaimers.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1, 5, 6, 10-18, 22-24, 27 and 28 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending applications 15/786010 [USPUB 20190077115-claims 1, 5-7 and 9-24], 15/785/883 [USPUB 20180105993-claims 1 and 5-20], 15/785894 [20180105994-claims 1, 5, 6, 7 and 12-24], 15/786045 [20150105996-claims 1, 6-21], 15/786094 [20180150997-claims 1, 5, 7and 21-24], 15/786194 [20180105999-claims 1-20].  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the embodiment of the instant claims would be rendered obvious by the embodiments of claims in 15/786010 [USPUB 20190077115-claims 1, 5-7 and 9-24], 15785/883 [USPUB 20180105993-claims 1 and 5-20], 15/785894 [20180105994-claims 1, 5, 6, 7 and 12-24], 15/786045 [20150105996-claims 1, 6-21], 15/786094 [20180150997-claims 1, 5, 7and 21-24], 15/786194 [20180105999-claims 1-20]. 
	These are provisional nonstatutory double patenting rejections.  A terminal disclaimer may be filed to remedy these rejections.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP